Title: To Benjamin Franklin from Alexander Wilson, 14 April 1771
From: Wilson, Alexander
To: Franklin, Benjamin

Dear Sir
College Glasgow, April 14th. 1771
By last post we had a Letter from Mr. Kettleby in Dublin, informing us that he had had a Letter from you inquiring if he could furnish some Fonts of Printing Types for a Printing Office in America, and that in return he had mentioned us and recommended our Types.
I now use the freedom in letting you know that we have just now ready finished Several Fonts of the Smaller Letter, Such as English No. 3d the Same on which Our Friend Mr. Strahan printed Dr. Robertsons history of Charles the 5th. 1200 weight—Pica No. 1 800. hd. [?] on which Guthries history of Scotland was printed by Mr. Hamilton in Falcon Court. Of Pica No. 3d. 400 hd. every way Similar to the Pica so much used in London—Small Pica No. 3d. 800. hd. on which a Book entituled a Tour through Gr. Britain was lately done in London. Burgeois and Brevier the Same as Mr. Strahan uses in his Chronicle. Of the first 400. hd. of the last 800. hd. Also a 400. hd. of Burgeois on a Brevier body fit for News papers &c: If any larger or Smaller than these were to be needed we have them in our Collection.
I have made free in giving you this detail which on account of former Acquaintance I hope youl readily indulge me in. From the long encouragement which we have met with from some worthy friends we have in the Trade in London, we have been induced for some Years past to make considerable improvements in our Letter, and in point of Elegance as well as in the quality of the Metal, and good execution of the Types we doubt not but they would give satisfaction. There are opportunities almost every week to the different Ports in America from Clyde, and we are in the use of Sending out Fonts often; But if they were to be shiped for Liverpool as Mr. Kettleby mentions, they could easily be conveyed there by some of our Coasters.
Our Prices are as follow which on Account of the cheapness of Labour here are considerably below those in London.


Titling Letter above Double Pica -
1s.



Double Pica. Great Primer. English

11d.


Pica - - - - - - - - - -

11 1/2d.


  Small Pica - - - - - - - -
1s.
1d.


  Long Primer - - - - - - -
1s.
5d.


  Small Burgeois - - - - - - -
1s.
9d.


  Brevie - - - - - - - - -
2s.
2d.


  Brevier Burgeois - - - - - -
2s.
  


  Nonpareil - - - - - - - -
4s.
  


In case the terms of this Letter be agreeable Your Orders will very much oblige us. Compliments to Our friend Mr. Small when you see him. I ever am with Esteem Sir Your most Obedient Servant
Alex Wilson
 Addressed: To / Benjamin Franklin Esqr. / Craven Street / London